internal_revenue_service number release date index number ----------------------- ---------------------------- --------------------- ------------------ -------------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-134341-17 date date re request for extension of time to elect straight_line depreciation method under sec_168 for certain property placed_in_service legend taxpayer tmp administrative_member a b c year1 date1 date2 dear -------------- ---------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------------------- ----------------------------------------- ------------------------ ------------- -------------- ------- --------------------------- ---------------------- this letter_ruling responds to a letter dated date and supplemental correspondence submitted by tmp on behalf of taxpayer requesting an extension of time to make the election under sec_168 of the internal_revenue_code to use the straight_line depreciation method for certain property placed_in_service during the taxable_year ending date1 the year1 taxable_year this request is made pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations plr-134341-17 facts taxpayer represents that the facts are as follows taxpayer is a limited_liability_company that is treated as a partnership for u s federal_income_tax purposes tmp owns a fifty percent interest in taxpayer and is the tax_matters_partner of taxpayer the remaining fifty percent interest in taxpayer is owned by the administrative_member taxpayer files its federal tax returns on a calendar_year basis taxpayer’s overall_method_of_accounting is an accrual_method during the year1 taxable_year taxpayer placed_in_service a mixed-use real_estate development in a such property consisted of real and personal_property based on a cost_segregation_study taxpayer classified the property under sec_168 as 5-year_property 7-year_property 15-year_property and nonresidential_real_property the due_date without extensions of taxpayer’s federal_income_tax return for the year1 taxable_year was date2 for such tax_return taxpayer failed to file form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns taxpayer’s failure_to_file form_7004 for the year1 taxable_year was due to a misunderstanding between tmp and administrative_member tmp mistakenly believed that administrative_member was to engage an outside accounting firm to prepare and file taxpayer’s federal tax_return for the year1 taxable_year while administrative_member mistakenly believed that tmp was to arrange for the preparation and filing of such tax_return further administrative_member was unaware that the due_date for filing taxpayer’s federal tax_return was statutorily changed from b to c after date2 taxpayer filed its federal tax_return for the year1 taxable_year taxpayer submitted a copy of such return to us the form sec_4562 depreciation and amortization attached to this return show that taxpayer claimed depreciation for the year 7-year and 15-year_property placed_in_service during the year1 taxable_year by using a recovery_period of and years respectively the straight_line method_of_depreciation and the half-year_convention these form sec_4562 also show that taxpayer claimed depreciation for the nonresidential_real_property placed_in_service during the year1 taxable_year by using a recovery_period of years the straight_line method_of_depreciation and the mid-month_convention taxpayer also attached to this return a statement stating that taxpayer elects under sec_168 and b to depreciate all items of five-year seven-year and fifteen-year_property which t axpayer placed into service during its tax_year ending on date1 using the straight-line method because taxpayer did not timely file its federal tax_return for the year1 taxable_year taxpayer failed to make the election under sec_168 and sec_168 to use plr-134341-17 the straight_line method_of_depreciation for all the 5-year 7-year and 15-year_property placed_in_service during the year1 taxable_year ruling requested taxpayer requests an extension of time to make the election under sec_168 to use the straight_line method_of_depreciation for 5-year 7-year and 15-year_property placed_in_service during the taxable_year ended date1 law sec_167 provides that there is allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods of determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using an applicable_depreciation_method recovery_period and convention sec_168 prescribes depreciation methods for purposes of the general depreciation system of sec_168 sec_168 states that except as provided in sec_168 and sec_168 the applicable_depreciation_method is the 200-percent declining balance method switching to the straight_line method for the first taxable_year for which using the straight_line method with respect to the adjusted_basis as of the beginning of such year will yield a larger allowance sec_168 provides that the applicable_depreciation_method is the percent declining balance method for any 15-year or 20-year_property not referred to in sec_168 sec_168 provides that the applicable_depreciation_method is the straight_line method for property with respect to which the taxpayer elects under sec_168 to have the provisions of sec_168 apply sec_168 provides that an election under sec_168 or d may be made with respect to one or more classes of property for any taxable_year and once made with respect to any class shall apply to all property in such class placed_in_service during such taxable_year such an election once made shall be irrevocable plr-134341-17 sec_301_9100-7t of the temporary income_tax regulations applies to elections provided under the tax_reform_act_of_1986 including the election under sec_168 sec_301_9100-7t provides that such election must be made for the taxable_year in which the property is placed_in_service section sec_301_9100-7t provides that the time for making such election is the due_date taking extensions into account of the tax_return for the first taxable_year for which the election is to be effective section sec_301_9100-7t provides that unless otherwise provided such election shall be made by attaching a statement to the tax_return for the taxable_year for which the election is to be effective except as otherwise provided in the return or in the instructions accompanying the return for the taxable_year the statement shall contain the name address and taxpayer_identification_number of the electing taxpayer identify the election indicate the section of the code under which the election is made specify as applicable the period for which the election is being made and or the property or other items to which the election is to apply and provide any information required by the relevant statutory provisions and any information necessary to show that the taxpayer is entitled to make the election while the instructions to form_4562 for the year1 taxable_year provided that a taxpayer can make an irrevocable election to use the straight_line method for all property within a classification that is placed_in_service during the taxable_year it did not specifically state how to make such election under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension to and including the date on which taxpayer filed its federal tax_return for the taxable_year ended date1 to make the election under sec_168 to use the straight_line method_of_depreciation for the 5-year 7-year and plr-134341-17 15-year_property placed_in_service by taxpayer during the taxable_year ended date1 in this regard we will consider this election made by taxpayer on its federal tax_return for the taxable_year ended date1 which was filed after its due_date to be timely made except as specifically ruled upon above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether i taxpayer’s classifications of the items of property placed_in_service during the year1 taxable_year is proper under sec_168 or ii any item of depreciable_property placed_in_service by taxpayer during the year1 taxable_year is eligible for the additional first year depreciation deduction provided by sec_168 further this letter_ruling does not grant an extension of time for filing taxpayer’s federal tax_return for the taxable_year ended date1 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter_ruling to taxpayer’s authorized representatives we are also sending a copy of this letter_ruling to the appropriate operating division director sincerely kathleen reed ___________________________ kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
